Title: Poor Richard, 1733
From: Franklin, Benjamin
To: 


A successful almanac was a valuable source of income to a provincial printer. Andrew Bradford was printing four and Samuel Keimer one, when Franklin and Meredith opened the New Printing-Office in 1728. Entering this crowded, competitive field, the partners the next year issued Thomas Godfrey’s Pennsylvania Almanack for 1730; and in the fall of 1730 Franklin added to his line John Jerman’s American Almanack, formerly printed by Bradford. In 1732, however, both Godfrey and Jerman took their copy to Bradford, who now prepared to issue five almanacs for 1733, leaving Franklin with none. In these circumstances Franklin hastily compiled the first Poor Richard’s Almanack. It was advertised in the Gazette on December 19, 1732, as “just published.”

Eighteenth-century almanacs followed a common pattern, and the new publication displayed originality in no essential feature—not even in its title, which was probably suggested by Poor Robin’s Almanack, which James Franklin printed at Newport; or in its title-page, which was hardly distinguishable from John Jerman’s. The very name of the imaginary compiler of his almanac Franklin borrowed from an actual astrologer and almanac-maker of seventeenth-century England. Richard Saunders was made to address his readers, as all good philomaths did; and sometimes their almanacs, like his, printed epigrammatic verses, proverbs, and aphorisms, occasionally even clever ones. The scope for originality and enterprise was strictly limited by convention and format, but what scope there was Franklin exploited fully.
In advertising his almanacs Franklin offered enticing previews of their contents. He attracted the attention of his competitors and the public with Swiftian hoaxes, predicting to the very hour and minute when his principal rival Titan Leeds would die, and assuring Jerman’s readers that the stars themselves foretold that their favorite philomath would rejoin the Church of Rome. He retained the public’s interest and won its support by printing a great number of verses, proverbs, and aphorisms, more pointed, humorous, and memorable than those in any other almanac.
Probably none of the verses was original with Franklin; he himself said that most of the proverbs and aphorisms were taken from the wisdom of all ages. But he rarely, if ever, took a line directly from its source, and he never borrowed from his competitors. His relied chiefly on English anthologies, notably James Howell, Lexicon Tetraglotton (London, 1660); Thomas Fuller, Gnomologia (London, 1732), Introductio ad Prudentiam (London, 1726–27), and Introductio ad Sapientiam (London, 1731); George Savile, Lord Halifax, A Character of King Charles the Second: and Political, Moral, and Miscellaneous Thoughts and Reflections (London, 1750); Samuel Richardson’s compilation of “Moral and Instructive Sentiments” as an appendix to Clarissa, 1750–51; and Charles Palmer, A Collection of Select Aphorisms and Maxims (London, 1748). Most of the verses at the heads of the months came from similar compilations, especially Sir John Mennes and James Smith, Wits Recreations (London, 1640); and the anonymous Collection of Epigrams (London, 1735–37). About two-thirds of the sayings and half of the verses have been traced to their sources in one or another of these anthologies. Quite as interesting, for the light it throws on Franklin’s methods of work, is his drawing on a particular source for a single year or for consecutive years. Thus Howell was his principal source from 1734 to 1742, and Fuller’s Gnomologia from 1745 to 1751.
But Richard Saunders was more than a compiler from compilations. He delighted his readers because of the way he carefully selected and skillfully revised the wise sayings and epigrams, eliminating superfluous words, smoothing and balancing awkward phrases, replacing vague and meaningless generalities with his own specific, sharp, and homely terms. In these line-fillers as in formal essays Franklin aimed to be short, clear, and smooth. The following examples illustrate the point:


Halifax:
A great Talker may be a man of Sense, but he cannot be one, who will venture to rely on him.


P.R. 1753:
A great Talker may be no Fool, but he is one that relies on him.


Howell:
The greatest Talkers are the least doers.


  P.R. 1733:
Great Talkers, little Doers.


Halifax:
Nothing can be humbler than Ambition, when it is so disposed.


  P.R. 1753:
Nothing Humbler than Ambition, when it is about to climb.


Fuller:
The Way to be safe, is never to be secure.


  P.R. 1748:
He that’s secure is not safe.


Though neither the rarest nor typographically the most attractive products of Franklin’s press, Poor Richard’s Almanacks are probably the best known. They sold over 10,000 copies annually for many years, and the name, contents, and format were eagerly and shamelessly imitated and copied until well into the nineteenth century, in England as well as in America. Except the first and third printings of the 1733 almanac, only one copy of each of which is known, and a few other issues of which no more than three copies have been located, each year of Franklin’s authorship is represented by several surviving copies, though many of them are imperfect. Most large collections of Americana have several issues, but none has a complete run. Careful typographical studies of the almanacs will reveal not only the complicated printing history of Franklin’s best-seller but actual practices in his shop and, presumably, among American printers generally.
The almanac for 1733 opened with an address to the reader. This was followed by an explanation of astrological signs, a page of calculations of the planets’ motions for the year, and an explanation of this particular almanac’s format. The months came next, one to a page, each headed by some verse, each with astronomical symbols, weather predictions, and aphorisms intermingled. The almanac ended with a predicttion of eclipses for the year, and the dates of courts, Quaker meetings, and fairs in Pennsylvania and neighboring colonies. A list of the kings of England at the front and one of reigning monarchs at the back, a table of distances, and some more verses composed the remainder of the pamphlet. From this and subsequent almanacs the editors will print Franklin’s addresses to the reader, the verses and aphorisms of each month, some of the explanations, descriptions, and miscellaneous verses; but not the annual calculations, court lists, and statistical information. A comparison of the illustrations of the complete 1733 almanac (pp. 287–310) with the material which follows in letterpress (pp. 311–8) will indicate clearly what parts of each year’s issue will be printed in this edition and how they appear in the original work.



















































  

Courteous Reader,
I might in this place attempt to gain thy Favour, by declaring that I write Almanacks with no other View than that of the publick Good; but in this I should not be sincere; and Men are now a-days too wise to be deceiv’d by Pretences how specious soever. The plain Truth of the Matter is, I am excessive poor, and my Wife, good Woman, is, I tell her, excessive proud; she cannot bear, she says, to sit spinning in her Shift of Tow, while I do nothing but gaze at the Stars; and has threatned more than once to burn all my Books and Rattling-Traps (as she calls my Instruments) if I do not make some profitable Use of them for the good of my Family. The Printer has offer’d me some considerable share of the Profits, and I have thus begun to comply with my Dame’s desire.
Indeed this Motive would have had Force enough to have made me publish an Almanack many Years since, had it not been overpower’d by my Regard for my good Friend and Fellow-Student, Mr. Titan Leeds, whose Interest I was extreamly unwilling to hurt: But this Obstacle (I am far from speaking it with Pleasure) is soon to be removed, since inexorable Death, who was never known to respect Merit, has already prepared the mortal Dart, the fatal Sister has already extended her destroying Shears, and that ingenious Man must soon be taken from us. He dies, by my Calculation made at his Request, on Oct. 17. 1733. 3 ho. 29 m. P.M. at the very instant of the ♂ of ☉ and ☿: By his own Calculation he will survive till the 26th of the same Month. This small difference between us we have disputed whenever we have met these 9 Years past; but at length he is inclinable to agree with my Judgment; Which of us is most exact, a little Time will now determine. As therefore these Provinces may not longer expect to see any of his Performances after this Year, I think my self free to take up the Task, and request a share of the publick Encouragement; which I am the more apt to hope for on this Account, that the Buyer of my Almanack may consider himself, not only as purchasing an useful Utensil, but as performing an Act of Charity, to his poor Friend and Servant
R. Saunders



♄ Saturn diseas’d with Age, and left for dead;
Chang’d all his Gold to be involv’d in Lead.
♃ Jove, Juno leaves, and loves to take his Range;

From whom Man learns to love, and loves to change.
♂ is disarmed, and to ♀ gone,
Where Vulcan’s Anvil must be struck upon.
That ☽ Luna’s horn’d, it cannot well be said,
Since I ne’er heard that she was married.

XI Mon. January hath xxxi days.

More nice than wise.
Old Batchelor would have a Wife that’s wise,
Fair, rich, and young, a Maiden for his Bed;
Not proud, nor churlish, but of faultless size;
A Country Houswife in the City bred.
He’s a nice Fool, and long in vain hath staid;
He should bespeak her, there’s none ready made.

Never spare the Parson’s wine, nor the Baker’s pudding.

Visits should be short, like a winters day,
Lest you’re too troublesom hasten away.

A house without woman and Firelight, is like a body without soul or sprite.
Kings and Bears often worry their keepers.
XII Mon. February hath xxviii days.
N. N. of B---s County, pray don’t be angry with poor Richard.
Each Age of Men new Fashions doth invent;
Things which are old, young Men do not esteem:
What pleas’d our Fathers, doth not us content;
What flourish’d then, we out of fashion deem:
And that’s the reason, as I understand,
Why Prodigus did sell his Father’s Land.
Light purse, heavy heart.
He’s a Fool that makes his Doctor his Heir.
Ne’er take a wife till thou hast a house (and a fire) to put her in.

He’s gone, and forgot nothing but to say Farewel—to his creditors.
Love well, whip well.
I Mon. March hath xxxi days.

My Love and I for Kisses play’d,
She would keep stakes, I was content,
But when I won she would be paid;
This made me ask her what she meant:
Quoth she, since you are in this wrangling vein,
Here take your Kisses, give me mine again.
Let my respected friend J. G.
Accept this humble verse of me. viz.
Ingenious, learned, envy’d Youth,
Go on as thou’st began;
Even thy enemies take pride
That thou’rt their countryman.
Hunger never saw bad bread.
II Mon. April hath xxx days.
Kind Katharine to her husband kiss’d these words,
“Mine own sweet Will, how dearly I love thee!”
If true (quoth Will) the World no such affords.
And that its true I durst his warrant be;
For ne’er heard I of Woman good or ill,
But always loved best, her own sweet Will.
Beware of meat twice boil’d, and an old foe reconcil’d.
Great Talkers, little Doers.
A rich rogue, is like a fat hog, who never does good til as dead as a log.
Relation without friendship, friendship without power, power without will, will witho[ut] effect, effect without profit, and profit without vertue, are not worth a farto.

III Mon. May hath xxxi days.
Mirth pleaseth some, to others ’tis offence,
Some commend plain conceit, some profound sense;
Some wish a witty Jest, some dislike that,
And most would have themselves they know not what.
Then he that would please all, and himself too,
Takes more in hand than he is like to do.
Eat to live, and not live to eat.
March windy, and April rainy,
Makes May the pleasantest month of any.
The favour of the Great is no inheritance.
Fools make feasts and wise men eat ’em.
Beware of the young Doctor and the old Barber.
He has chang’d his one ey’d horse for a blind one.
The poor have little, beggars none, the rich too much, enough not one.
IV Mon. June hath xxx days.
“Observe the daily circle of the sun,
And the short year of each revolving moon:
By them thou shalt forsee the following day,
Nor shall a starry night thy hopes betray.
When first the moon appears, if then she shrouds
Her silver crescent, tip’d with sable clouds,
Conclude she bodes a tempest on the main,
And brews for fields impetuous floods of rain.”
After 3 days men grow weary, of a wench, a guest, and weather rainy.
To lengthen thy Life, lessen thy Meals.
The proof of gold is fire, the proof of woman, gold; the proof of man, a woman.
After feasts made, the maker scratches his head.

V Mon. July hath xxxi days.
“Ev’n while the reaper fills his greedy hands,
And binds the golden sheafs in brittle bands:
Oft have I seen a sudden storm arise
From all the warring winds that sweep the skies:
And oft whole sheets descend of slucy rain,
Suck’d by the spungy clouds from off the main;
The lofty skies at once come pouring down,
The promis’d crop and golden labours drown.”
Neither Shame nor Grace yet Bob.
Many estates are spent in the getting,
Since women for tea forsook spinning and knitting.
He that lies down with Dogs, shall rise up with fleas.
A fat kitchin, a lean Will.
Distrust and caution are the parents of security.
Tongue double, brings trouble.
VI Mon. August hath xxxi days.
“For us thro’ 12 bright signs Apollo guides
The year, and earth in sev’ral climes divides.
Five girdles bind the skies, the torrid zone
Glows with the passing and repassing sun.
Far on the right and left, th’extreams of heav’n,
To frosts and snows and bitter blasts are giv’n.
Betwixt the midst and these, the Gods assign’d
Two habitable seats for humane kind.”
Take counsel in wine, but resolve afterwards in water.
He that drinks fast, pays slow.
Great famine when wolves eat wolves.
A good Wife lost is God’s gift lost.
A taught horse, and a woman to teach, and teachers practising what they preach.
He is ill cloth’d, who is bare of Virtue.

VII Mon. September hath xxx days.

Death is a Fisherman, the world we see
His Fish-pond is, and we the Fishes be:
His Net some general Sickness; howe’er he
Is not so kind as other Fishers be;
For if they take one of the smaller Fry,
They throw him in again, he shall not die:
But Death is sure to kill all he can get,
And all is Fish with him that comes to Net.
The heart of a fool is in his mouth, but the mouth of a wise man is in his heart.
Men and Melons are hard to know.
He’s the best physician that knows the worthlessness of the most medicines.
Beware of meat twice boil’d, and an old Foe reconcil’d.
A fine genius in his own country, is like gold in the mine.
There is no little enemy.
VIII Mon. October hath xxxi days.
Time was my spouse and I could not agree,
Striving about superiority:
The text which saith that man and wife are one,
Was the chief argument we stood upon:
She held, they both one woman should become;
I held they should be man, and both but one.
Thus we contended daily, but the strife
Could not be ended, till both were one Wife.
He has lost his Boots but sav’d his spurs.
The old Man has given all to his Son: O fool! to undress thy self before thou art going to bed.
Cheese and salt meat, should be sparingly eat.
Doors and walls are fools paper.

Anoint a villain and he’ll stab you, stab him and he’l anoint you.
Keep your mouth wet, feet dry.
IX Mon. November hath xxx days.
My neighbour H---y by his pleasing tongue,
Hath won a Girl that’s rich, wise, fair and young;
The Match (he saith) is half concluded, he
Indeed is wondrous willing; but not she.
And reason good, for he has run thro’ all
Almost the story of the Prodigal;
Yet swears he never with the hogs did dine;
That’s true, for none would trust him with their swine.
Where bread is wanting, all’s to be sold.
There is neither honour nor gain, got in dealing with a vil-lain.
The fool hath made a vow, I guess,
Never to let the Fire have peace.
Snowy winter, a plentiful harvest.
Nothing more like a Fool, than a drunken Man.
X Mon. December hath xxxi days.
She that will eat her breakfast in her bed,
And spend the morn in dressing of her head,
And sit at dinner like a maiden bride,
And talk of nothing all day but of pride;
God in his mercy may do much to save her,
But what a case is he in that shall have her.
God works wonders now and then;
Behold! a Lawyer, an honest Man!
He that lives carnally, won’t live eternally.
Innocence is its own Defence.
Time eateth all things, could old Poets say;
The Times are chang’d, our times drink all away.
Never mind it, she’l be sober after the Holidays.

The Benefit of going to Law.
Dedicated to the Counties of K—t and H-n–––rd-n.
  
    Two Beggars travelling along,
    One blind, the other lame,
    Pick’d up an Oyster on the Way
    To which they both laid claim:
    The Matter rose so high, that they
    Resolv’d to go to Law,
    As often richer Fools have done,
    Who quarrel for a Straw.
    A Lawyer took it strait in hand,
    Who knew his Business was,
    To mind nor one nor t’other side,
    But make the best o’ th’ Cause;
    As always in the Law’s the Case:
    So he his Judgment gave,
    And Lawyer-like he thus resolv’d
    What each of them should have:
    Blind Plaintiff, lame Defendant, share
    The Friendly Laws impartial Care,
    A Shell for him, a Shell for thee,
    The Middle is the Lawyer’s Fee.

